                                                                                                                                                            Io
~ O 2458 (Rev. 02/08/2~i9) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of I



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                              JUDGMENT IN A CRIMINAL CASE
                                         V.                                     (For Offenses Committed On or After November 1, 1987)


                         Manuel Ramirez-Aguiniga                                Case Number: 3:20-mj-20430

                                                                                D acely
                                                                                     I Garcrn
                                                                               Defendant's Attar


       REGISTRATION NO. 9466 8298
                                                                                                              FILED
       THE DEFENDANT:                                                                                         FEB 2 7 2020
        IZI pleaded guilty to count( s) I of Complaint
                                                                                                         CLERK, U.S. DISTRICT COURT
        0 was found guilty to count( s)                                                                      ...... • ... ,,.,1",...ICT OF CALIFORNIA
                                                                                                                                            Dc:.ru,,
             after a plea of not guilty.                                             BY
             Accordingly, the defendant 1s adJudged gmlty of such count(s), which mvolve the followmg offense(s):

       Title & Section                Nature of Offense                                                           Count Number(s)
       8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                  I
        0 The defendant has been found not guilty on count( s)
                                                                          -------------------
        •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                       /
                                    [f( TIME SERVED                       •    _ _ _ _ _ _ _ _ _ _ days

        l:8l Assessment: $10 WAIVED            Fine: WAIVED
                                                    [gJ
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, February 27, 2020
                                                                              Date oflmposition of Sentence


                                                                               ./j~~
                                                                              HONORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                       3 :20-mj-20430

                                         ----------------------··----------·
